Citation Nr: 1037960	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-16 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for the residuals of a right ankle 
sprain.

2.  Entitlement to service connection for the residuals of a 
right ankle sprain

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disorder, claimed as 
esophageal reflux and hyperacidity.

4.  Entitlement to service connection for a stomach disorder, 
claimed as esophageal reflux and hyperacidity.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for the residuals of an 
appendectomy, to include a painful scar.

6.  Entitlement to service connection for the residuals of an 
appendectomy, to include a painful scar.

7.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as cyclothymia with an anxiety disorder.

8.  Entitlement to service connection for the residuals of a left 
elbow injury, claimed as tennis elbow.

9.  Entitlement to service connection for a sleep disorder, to 
include insomnia and sleep apnea.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which 
denied the Veteran's requests to reopen his claims for service 
connection for the residuals of a right ankle sprain, a stomach 
disorder, an acquired psychiatric disorder, and a residual 
appendectomy scar, and denied his claims for service connection 
for the residuals of a left elbow injury and a sleep disorder.   

The Board considers the Veteran's claim for service connection 
for an acquired psychiatric disorder as encompassing all 
psychiatric disorders evident in the record, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that the scope of a mental health disability claim 
includes any mental health disability that could reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

The Board notes that the Veteran's current claim of service 
connection for an acquired psychiatric disorder was originally 
raised as one for a psychiatric condition, including cyclothymia 
and an anxiety disorder.  See also the Veteran's August 2007 
claim.  The Veteran was previously denied service connection for 
a nervous condition in a rating decision dated in November 1971.  
As such, if this was a request for service connection for a 
previously denied condition, the Veteran would first have to 
submit new and material evidence sufficient to reopen the claim 
under 38 C.F.R. § 3.156 (2009).  See 38 U.S.C.A. § 5108 (West 
2002).  At the time of his November 1971 rating decision, the 
Veteran had been diagnosed with an "[a]nxiety reaction in an 
inadequate personality."  See the VA medical examination of July 
1971.  However at the time of his August 2007 claim the Veteran 
submitted VA medical treatment records dated in July and 
September 2003 which indicate that he has been diagnosed with, 
and treated for, neurotic depression and a cyclothymic disorder.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a claim based on a new 
mental disorder, taken either alone or in combination with a 
prior diagnosis of a related mental disorder, states a new claim.  
See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996); see also Boggs 
v. Peake, 520 F.3d 1330, 1334 (2008).  Therefore, under the law 
articulated by the Federal Circuit Court, the Board concludes 
that with the new diagnoses evident after the November 1971 
rating decision, the Veteran's claim for an acquired psychiatric 
disorder is properly treated as a new claim for service 
connection for an acquired psychiatric disorder.

The Veteran's claims of service connection for the residuals of a 
right ankle sprain, a stomach disorder, a residual scar due to an 
appendectomy, an acquired psychiatric disorder, the residuals of 
a left elbow injury, and a sleep disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The AOJ last denied service connection for the residuals of a 
right ankle sprain in a November 1971 rating decision.  The 
Veteran did not appeal that decision.  

2.  Evidence received since the final November 1971 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for the 
residuals of a right ankle sprain.

3.  The AOJ last denied service connection for a stomach disorder 
in a November 1971 rating decision.  The Veteran did not appeal 
that decision.  

4.  Evidence received since the final November 1971 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for a 
stomach disorder.

5.  The AOJ last denied service connection for a painful scar as 
the residual of an appendectomy in a November 1971 rating 
decision.  The Veteran did not appeal that decision.  

6.  Evidence received since the final November 1971 rating 
decision is new, relevant, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for a 
painful scar as the residual of an appendectomy.




CONCLUSIONS OF LAW

1.  The November 1971 rating decision is final with respect to 
the Veteran's claim of service connection for the residuals of a 
right ankle sprain.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted since the last 
prior, final denial of the Veteran's claim of service connection 
for the residuals of a right ankle sprain in November 1971.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The November 1971 rating decision is final with respect to 
the Veteran's claim of service connection for a stomach disorder.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d), 20.200, 
20.201, 20.302, 20.1103 (2009).

4.  New and material evidence has been submitted since the last 
prior, final denial of the Veteran's claim of service connection 
for a stomach disorder in November 1971.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The November 1971 rating decision is final with respect to 
the Veteran's claim of service connection for a painful scar as 
the residual of an appendectomy.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

6.  New and material evidence has been submitted since the last 
prior, final denial of the Veteran's claim of service connection 
for a painful scar as the residual of an appendectomy in November 
1971.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is 
granting the Veteran's petition to reopen his claims for the 
residuals of a right ankle sprain, a stomach disorder, and a 
painful scar, and directing further development those claims on 
remand, there is no need to discuss at this time whether VA has 
complied with its duties to notify and assist regarding those 
claims.  Furthermore, the Veteran's claims for service connection 
for the residuals of a left elbow injury, for a sleep disorder, 
and for an acquired psychiatric disorder are also being remanded 
for further development.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service 
Connection Claims for the Residuals of a Right Ankle Sprain, a 
Stomach Disorder, and a Painful Scar as a Residual of an 
Appendectomy

The Veteran has claimed that he has currently experiences the 
residuals of a right ankle sprain, a stomach disorder, and a 
painful scar due to, or incurred during, his military service.  
See the Veteran's August 2007 claim.  These three claims all 
present similar issues of law and fact, and as such will be 
addressed together in the following analysis.

The AOJ denied service connection for all three of these claims 
in the November 1971 rating decision.  The AOJ notified the 
Veteran of this decision and apprised him of his procedural and 
appellate rights.  The Veteran did not file a notice of 
disagreement (NOD) or a substantive appeal, thus not appealing 
that decision.  Therefore, the November 1971 decision is final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103.  In this regard, regardless of whether the Veteran 
actually received the November 1971 notice letter or that the 
letter did not advise him of his appellate rights regarding all 
issues, the November 1971 rating decision became final one year 
from the date of mailing of the notice.  See 38 C.F.R. §§ 3.104, 
19.110, 19.153 (1970).  Furthermore, the Court has noted that 
although current provisions require notice to the appellant of 
appellate rights, such law and regulations were not in effect 
prior to 1980.  See Parham v. West, 13 Vet. App. 59 (1999); see 
also 45 Fed. Reg. 56,093, 56,097 (1980) (proposed rule); 48 Fed. 
Reg. 6961 (1983) (final rule).

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis, including a prior denial based on the 
absence of new and material evidence.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

Regardless of the AOJ's actions, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied by 
the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 
05-92 (March 4, 1992).  Accordingly, the Board must initially 
determine on its own whether there is new and material evidence 
to reopen the Veteran's claims before proceeding to readjudicate 
the underlying merits of these claims.  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end. 

The Veteran filed a request to reopen his previously denied 
claims in August 2007.  Therefore, the amended regulation for new 
and material evidence applies.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 to 
petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  Under the revised standards, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence in question is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But 
see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of the VA] to consider the patently 
incredible to be credible").  

The Court has elaborated on what constitutes 'new and material 
evidence.'  New evidence is not that which is cumulative of other 
evidence already present in the record.  In determining whether 
new and material evidence has been submitted, the Board must 
consider the specific reasons for the prior denial.  Evans v. 
Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  However there is an exception to 
this rule, additional "relevant" service treatment records 
(STRs) are, by definition, considered new and material evidence.  
See 38 C.F.R. § 3.156(c).  In this vein, the Veteran submitted 
additional relevant STRs regarding all three claims to reopen to 
the AOJ with his claim of August 2007.  Specifically, he 
submitted STRs dated in October and November 1969, and May 1970 
which show that the Veteran received treatment for right ankle 
sprain during his service.  Furthermore, STRs from October 1969 
and September 1970 show treatment for abdominal pain which was 
diagnosed as hyperacidity.  Finally, the October 1969 STR also 
shows treatment for acute appendicitis including surgery.

These relevant STRs were not previously associated with the 
record, and as such could not have been considered at the time of 
the November 1971 rating decision.  As these STRs show treatment 
during service which is clearly relevant to the Veteran's claims, 
the Board finds that new and material evidence within the meaning 
of 38 C.F.R. § 3.156(c) has been received in the form of these 
additional service department records since the last final 
November 1971 rating decision.  Accordingly, the Veteran's claims 
for service connection for the residuals of a right ankle sprain, 
a stomach disorder, and a scar as the residual of an appendectomy 
are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).  


ORDER

As new and material evidence has been received, the claim for 
service connection for the residuals of a right ankle sprain is 
reopened.  To this extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for a stomach disorder is reopened.  To this 
extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for a scar as the residual of an appendectomy 
is reopened.  To this extent, the appeal is granted.


REMAND

With regards to the Veteran's multiple claims for service 
connection, the Board concludes that further development is 
necessary.

First, at the time of his August 2007 claim, the Veteran 
submitted records which show that he had been provided treatment 
during service which is relevant to his claims.  Specifically, 
these records show treatment for a right ankle sprain (see the 
STRs dated October and November 1969, and May 1970), a stomach 
disorder (see the STRs dated October 1969 and September 1970), 
and for an appendectomy (see the STR dated October 1969).  The 
Veteran was also provided treatment for insomnia and nightmares, 
and as such this evidence may be relevant to his current claims 
for an acquired psychiatric disorder and insomnia.  See the STR 
dated September 1970.  Finally, the Veteran also submitted an STR 
dated in May 1970 which shows that he had treatment for his left 
elbow and was diagnosed with tennis elbow during service.  These 
records were not previously obtained or associated with the 
record.  These records show further medical treatment during 
service and are indicated as having either been recorded during 
treatment of the Veteran on the USS Escape or at the U.S. Naval 
Station in Mayport, Florida.  However, there is no evidence that 
the AOJ has contacted the National Personnel Records Center 
(NPRC) to request the Veteran's complete STRs, or to ascertain if 
any further relevant treatment records may be associated with 
clinical records from the USS Escape, or from the U.S. Naval 
Station in Mayport, Florida, which have not been associated with 
the Veteran's claims file.

In this regard, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A(a).  VA is required to 
obtain the Veteran's STRs or other relevant service records held 
or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When VA attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records must continue until 
they are obtained unless it is reasonably certain they do not 
exist or that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In 
addition, when STRs are lost or missing, the Court has held that 
VA has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision when the Veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This 
standard for VA is very high.

As the Veteran's submission of STRs shows that relevant STRs may 
not have been associated with the claims file, and there is no 
record as to whether the AOJ requested complete STRs from the 
NPRC, or other appropriate records custodian, a remand is 
necessary for an attempt to obtain these records.  Given the 
obvious relevance of any missing STRs in adjudication of all of 
the service connection claims currently at issue, the Board finds 
it necessary to remand all of the Veteran's service connection 
claims to ensure that all proper avenues for securing these 
records have been pursued and to afford the Veteran every benefit 
of assistance from VA.  Therefore, the AOJ should contact the 
National Personnel Records Center (NPRC) to request the Veteran's 
complete STRs from his period of service.  Furthermore, the AOJ 
should also specifically request any relevant clinical STRs 
from the USS Escape and the U.S. Naval Station in Mayport Florida 
for the Veteran's period of service from June 1967 to April 1971, 
as these have been identified as the locations of further in-
service treatment on the treatment records which the Veteran has 
submitted.  

Second, the Veteran has submitted VA medical treatment records 
which show some current treatment for a left arm disorder, and 
for an acquired psychiatric disorder.  See the VA medical 
treatment records dated in July and September 2003, and November 
and December 2006.  However, there is no evidence that the AOJ 
requested all relevant VA medical treatment records to obtain a 
complete picture regarding these disorders.  He has also 
indicated in his August 2007 claim that he has been receiving 
treatment relevant to his claims of insomnia, an acquired 
psychiatric disorder, and a stomach disorder since September 2007 
at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  
Furthermore, he has indicated that he has received relevant 
treatment for the residuals of a right ankle sprain, and a 
painful scar, as the residual of an appendectomy from the same 
facility.  See the Veteran's August 2007 claim; see also the 
Veteran's October 2007 statement.  

As noted above, VA is generally required to make reasonable 
efforts to obtain relevant records held by any Federal department 
or agency that the claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the AOJ must attempt to obtain all relevant VA psychiatric or 
medical treatment records, prior to final adjudication of the 
Veteran's claims.

Third, given the evidence of record at this time, the Board 
concludes that the Veteran should be provided with VA medical 
examinations to address his service connection claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon 
v. Nicholson, 20 Vet. App. at 82, in a disability compensation 
(service connection) claim, the VA must provide a VA medical 
examination when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Regarding the Veteran's claim for the residuals of a left elbow 
injury, the Veteran has submitted STRs which show that he was 
treated for a disorder related to his left elbow in May 1970 for 
pain in the left biceps area when throwing a softball.  
Furthermore, he was diagnosed with tennis elbow and strain at 
that time.  The Veteran has also submitted VA medical treatment 
records which indicate that he has been receiving current 
treatment for left arm pain, and was ultimately diagnosed with 
degenerative changes of the olecranon.  See the VA medical 
treatment records dated in November and December 2006.  As such, 
the Veteran has supported his claim of service connection for the 
residuals of a left elbow injury by providing evidence of an in-
service injury and current treatment.

Regarding the Veteran's claims for an acquired psychiatric 
disorder, the Veteran's STRs show that he was provided with 
treatment for insomnia and nightmares in September 1970.  The 
Veteran has also submitted VA medical treatment records which 
indicate that he has been diagnosed with, and treated for, 
neurotic depression and a cyclothymic disorder in July and 
September 2003.  Therefore, the Veteran has also supported his 
claim for service connection for an acquired psychiatric disorder 
by providing some evidence of in-service and current treatment 
for an acquired psychiatric disorder.  

Finally, as noted above, the Veteran has provided evidence of 
treatment during service relevant to his claims of the residuals 
of a right ankle sprain (see the STRs dated October and November 
1969, and May 1970), a stomach disorder (see the STRs dated 
October 1969 and September 1970), for a painful scar as a 
residual of an appendectomy (see the STR dated October 1969) and 
for a sleep disorder (see the STR dated September 1970).  The 
Veteran also indicated that he continues to experience these 
disorders and he has received relevant treatment.  See the 
Veteran's August 2007 claim.  These are all disorders which are 
capable of lay observation, particularly regarding continuing 
symptoms.  38 C.F.R. §  3.156(a)(2).  The Veteran is also 
competent to report receiving treatment for these disorders.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(footnote omitted).  As such, the Veteran has also provided 
evidence of in-service treatment and current symptomatology and 
treatment for these four disorders as well.

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon, at 81.  As such, the standard for requiring a VA 
medical examination is quite low.  In this case, the Veteran has 
submitted relevant in-service treatment and current diagnoses for 
all six of his service connection claims.  Therefore, he should 
be provided with a VA orthopedic examination for the residuals of 
a left elbow injury and the residuals of a right ankle sprain, a 
VA psychiatric examination regarding his acquired psychiatric 
disorder, and a VA medical examination addressing any current 
stomach disorder, painful scar as the residual of an 
appendectomy, and sleep disorder which he may be experiencing.

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC, or other appropriate 
records custodian, and request the 
Veteran's complete STRs.  

	The AOJ should also request any relevant 
STRs from the USS Escape and from the U.S. 
Naval Station in Mayport Florida dating 
from June 1967 to April 1971.  All 
attempts to secure these STRs must be 
documented in the claims file.  If these 
records are unavailable or simply do not 
exist, or further attempts to obtain them 
would be futile, a negative reply to this 
effect is required.  

2.	Ask the Veteran to identify all health 
care providers that have provided relevant 
treatment since September 2007, and 
attempt to obtain records from each health 
care provider that he identifies, if such 
records are not already in the claims 
file.

	Whether or not the Veteran has identified 
any new records, the AOJ must attempt to 
obtain all relevant VA medical treatment 
records after September 2007 from the San 
Juan, Puerto Rico, VA Medical Center 
(VAMC), as this is currently designated as 
the Veteran's most recent treatment 
location, unless there is an indication 
that this is no longer the case.  All 
attempts to secure such records must be 
documented in the claims file.  If certain 
records are unavailable or simply do not 
exist, or further attempts to obtain them 
would be futile, a negative reply to this 
effect is required. 

3.	After all relevant treatment records have 
been obtained; provide the Veteran with a 
VA orthopedic examination to address his 
left elbow and right ankle claims, by an 
appropriate specialist.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review.  The examiner must 
provide a statement addressing the 
following issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's current residuals of 
a left elbow injury, and right ankle 
sprain.  In providing this history, 
the examiner should specifically 
acknowledge the service treatment 
records of October and November 1969 
and May 1970, any relevant history 
provided by the Veteran, and the VA 
medical treatment records documenting 
treatment for left arm pain and 
degenerative changes of the olecranon 
in the VA medical treatment records 
dated in November and December 2006.  
The examiner should also thoroughly 
address any relevant evidence obtained 
subsequent to this remand.  

B)	Then, based on the examination of the 
Veteran, the Veteran's history, any 
test results, and a review of the 
claims file, the examiner should 
indicate whether it is at least as 
likely as not that any current left 
elbow or right ankle disorders found 
are related to his military service.  

C)	Finally, the examiner should comment 
on the likelihood that any current 
left elbow or right ankle disorders 
are due to post-service intercurrent 
causes wholly unrelated to his 
military service.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a rationale 
for the opinion, whether favorable or 
unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, the examiner 
should so state, and explain why this is 
not possible.  

4.	After all relevant records have been 
obtained and associated with the record, 
arrange for the Veteran to be provided with 
a VA psychiatric examination, by a 
psychiatrist.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review.  The examiner must 
provide a statement addressing the 
following issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's current psychiatric 
disorders.  In providing this history, 
the examiner should specifically 
acknowledge the service treatment 
record of treatment for insomnia and 
nightmares in September 1970, the 
findings of the July 1971 VA 
psychiatric examination, any history 
provided by the Veteran, and the 
current VA medical treatment records 
documenting treatment for neurotic 
depression and a cyclothymic disorder 
dated in July and September 2003, 
respectively.  The examiner should 
also address any relevant evidence 
obtained subsequent to this remand.  

B)	Then, based on the examination of the 
Veteran, the Veteran's history, any 
test results, and a review of the 
claims file, the examiner should 
indicate whether it is at least as 
likely as not that any current 
psychiatric disorder is related to his 
military service.  In particular, the 
examiner should consider whether any 
current psychiatric disorder is in any 
way connected to the Veteran's 
service.  

C)	Finally, the examiner should comment 
on the likelihood that any acquired 
psychiatric disorder is due to post-
service intercurrent causes wholly 
unrelated to his military service.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a rationale 
for the opinion, whether favorable or 
unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, the examiner 
should so state, and explain why this is 
not possible.  

5.	After all relevant records have been 
obtained and associated with the record, 
arrange for the Veteran to be provided with 
a VA medical examination, by an appropriate 
specialist, to address his claims of 
service connection for a stomach disorder, 
a painful scar as the residual of an 
appendectomy, and a sleep disorder.  He is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.

	The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review.  The examiner must 
provide a statement addressing the 
following issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of any current stomach, residual scar, 
and sleep disorders.  In providing 
this history, the examiner should 
specifically acknowledge the service 
treatment records which show treatment 
for insomnia and stomach problems in 
September and October 1970, and the 
STRs which show appendectomy surgery 
in October 1969, and any history 
provided by the Veteran, as well as 
any relevant evidence obtained 
subsequent to this remand.  

B)	Then, based on the examination of the 
Veteran, the Veteran's history, any 
test results, and a review of the 
claims file, the examiner should 
indicate whether it is at least as 
likely as not that any current stomach 
disorder, painful scar, or insomnia is 
related to his military service.  

C)	Finally, the examiner should comment 
on the likelihood that any stomach 
disorder, residual scar or sleep 
disorder is due to post-service 
intercurrent causes wholly unrelated 
to his military service.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, the examiner 
should so state, and indicate why this is 
not possible.  

6.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, including a VA medical 
examination regarding any of these claims, 
it should be undertaken prior to further 
adjudication of the claims.  

7.	Then, readjudicate the Veteran's service 
connection claims, in light of any new 
evidence which has been obtained.  If his 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


